UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4340



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOHN GREGORY MCKOY, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (7:05-cr-253-HMH)


Submitted: December 14, 2006              Decided:   December 19, 2006


Before MICHAEL, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


J. Bradley Bennett, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant. Regan Alexandra Pendleton, Assistant
United States Attorney, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           John Gregory McKoy, Jr., appeals his sentence imposed for

possession with intent to distribute fifty grams or more of cocaine

and cocaine base and possession of a firearm in relation to a drug

trafficking offense after pleading guilty. Counsel has filed an

Anders v. California, 386 U.S. 738 (1967), brief and McKoy has not

filed a pro se supplemental brief.       The Government elected not to

file a reply brief.     Counsel raises issues of whether McKoy’s

sentence was reasonable.    We affirm.

           This court reviews the imposition of a sentence for

reasonableness.    United States v. Booker, 543 U.S. 220, 260-61

(2005); United States v. Hughes, 401 F.3d 540, 546-47 (4th Cir.

2005).    After   Booker,   courts   must   calculate   the   appropriate

guideline range, making any appropriate factual findings.         United

States v. Davenport, 445 F.3d 366, 370 (4th Cir. 2006).         The court

then should consider the resulting advisory guideline range in

conjunction with the factors under 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006), and determine an appropriate sentence.         Davenport,

445 F.3d at 370. A sentence imposed within the properly calculated

guideline range is presumptively reasonable.            United States v.

Green, 436 F.3d 449, 457 (4th Cir.), cert. denied, 126 S. Ct. 2309

(2006).   Because the district court adequately explained the basis

for its sentencing decision, taking into consideration McKoy’s

arguments, we conclude that the resulting 180-month sentence was


                                 - 2 -
reasonable.     See United States v. Montes-Pineda, 445 F.3d 375, 380

(4th Cir. 2006), petition for cert. filed, ___ U.S.L.W. ___ (U.S.

July 21, 2006) (No. 06-5439); Green, 436 F.3d at 457.

           In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.   We therefore affirm McKoy’s convictions and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.     Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    - 3 -